UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported): October 18, 2009 SILICON IMAGE, INC. (Exact name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-26887 77-0396307 (Commission File Number) (IRS Employer Identification No.) 1060 East Arques Ave., Sunnyvale, CA 94085 (Address of Principal Executive Offices) (Zip Code) (408)616-4000 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION ITEM 2.05 COSTS ASSOCIATED WITH EXIT OR DISPOSAL ACTIVITIES ITEM 2.06 MATERIAL IMPAIRMENTS ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS SIGNATURES EXHIBIT 99.01 ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION The information contained in this Item 2.02 and the exhibit hereto, are being furnished and shall not be deemed to be “filed” for the purposes of Section 18 of, or otherwise regarded as filed under, the Securities and Exchange Act of 1934, as amended.The information contained in this report shall not be incorporated by reference into any filing of the Registrant with the SEC, whether made before or after the date hereof, regardless of any general incorporation language in such filings. On October 22, 2009, the Registrant issued a press release announcing its financial results for the quarter ended September 30, 2009, a copy of which is attached hereto as Exhibit 99.01. Also on October 22, 2009, the Registrant will present its financial results for the quarter ended September 30, 2009 in a conference call with investors and analysts. The conference call was pre-announced and will be available to the public through live teleconference and webcast. In addition, a replay of the web cast of the Conference Call will be available on the Registrant’s website until midnight Pacific Time, October27, 2009. A supplemental financial information worksheet is available on the Registrant’s website. ITEM 2.05. COSTS ASSOCIATED WITH EXIT OR DISPOSAL ACTIVITIES On October 18, 2009, Silicon Image, Inc. (the “Registrant”) determined that, in light of certain changes to the Registrant’s product strategy going forward, the intellectual property licensed from Sunplus Technology Co., Ltd in February 2007 (the “Sunplus IP”) no longer aligns with the Registrant’s product roadmap and therefore will not be used. The reason for acquiring the Sunplus IP was to provide the Registrant with advanced technology for the development of large scale integrated circuits, which included comprehensive digital television system functionality. Given the Registrant’s current product strategy, which is to continue to focus on discrete semiconductor products and related intellectual property, the Sunplus IP no longer aligns with the Registrant’s product roadmap.
